Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 28, 2022

                                    No. 04-22-00313-CV

                          IN THE INTEREST OF G.K.T., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00800
                        Honorable Kimberly Burley, Judge Presiding


                                       ORDER
        Angie Jimenez's Notification of Late Reporter's Record is hereby NOTED. The reporter's
record is due on or before July 8, 2022.

       It is so ORDERED on June 28, 2022.


                                                         PER CURIAM

       ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT